                                     Case 3:17-cv-03695-MMC Document 319 Filed 05/13/21 Page 1 of 2


                             1

                             2

                             3

                             4

                             5

                             6

                             7

                             8

                             9                                           IN THE UNITED STATES DISTRICT COURT

                            10                                         THE NORTHERN DISTRICT OF CALIFORNIA

                            11   PLANET AID INC., and LISBETH THOMSEN,                                Case No. 17-cv-03695-MMC
DAVIS WRIGHT TREMAINE LLP




                            12                           Plaintiffs,                                  [PROPOSED] ORDER GRANTING
                                                                                                      STIPULATED REQUEST TO MODIFY
                            13               v.                                                       BRIEFING SCHEDULE RE
                                                                                                      ATTORNEY’S FEE APPLICATION
                            14   REVEAL, CENTER FOR INVESTIGATIVE                                     &217,18,1*+($5,1*21)((
                                 REPORTING, MATT SMITH, and AMY                                       $33/,&$7,21
                            15   WALTERS,

                            16                           Defendant.

                            17

                            18
                                             The Court, having considered the Parties’ Stipulated Request To Modify Briefing Schedule
                            19
                                 re Attorney’s Fee Motion under the California anti-SLAPP statute (“Fee Application”), and good
                            20
                                 cause appearing therefore based on the reasons stated therein, the Stipulated Request is
                            21
                                 GRANTED.
                            22
                                       x     Plaintiffs shall have up to and including June 25, 2021 to file their opposition to the
                            23
                                             Defendants’ Fee Application;
                            24
                                       x     Defendants shall have up to and including July 12, 2021 to file a reply brief in support of
                            25
                                             the Fee Application.
                            26                                                           LVFRQWLQXHGWR
                                       x     Oral argument on the pending Fee Application will be held on July 30, 2021 at 9:00 am.
                            27                                                             A
                                             or such later date convenient to the Court.
                            28
                                                                                        1
                                 [Proposed] Order on Request to Modify Time for Briefing
                                 Case No. 17-cv-03695-MMC

                                 C:\Users\srosenthal\Documents\Planet Aid\Pleadings\CIR Stipulation
                                     Case 3:17-cv-03695-MMC Document 319 Filed 05/13/21 Page 2 of 2


                             1               IT IS SO ORDERED.
                             2

                             3              0D\
                                 Dated: _____________, 2021                                                _____
                                                                                                              _ __
                                                                                                                 _______________
                                                                                                                              _ __________
                                                                                                                                        __
                                                                                                                                         ___
                                                                                                      By: ________________________________ _
                                                                                                      THE HONONOR
                                                                                                              NO  RABLE MAXINE M. CH
                                                                                                           HONORABLE                  HES
                                                                                                                                        ESNN
                                                                                                                                     CHESNEY
                             4                                                                             ED S
                                                                                                      UNITED    TATES DISTRICT JUDGE
                                                                                                               STATES
                             5

                             6

                             7

                             8

                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16
                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
                                                                                        2
                                 [Proposed] Order on Request to Modify Time for Briefing
                                 Case No. 17-cv-03695-MMC

                                 C:\Users\srosenthal\Documents\Planet Aid\Pleadings\CIR Stipulation
